Citation Nr: 1641344	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis of the left ankle.  

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis of the right ankle.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2014 and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

A brief historical overview of the case reflects that in the May 2008 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for the right knee disability.  The Veteran appealed this decision, and the Board denied this claim in a June 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Memorandum Decision, the Court vacated the Board's denial of the claim of entitlement to service connection for a right knee disability and remanded the matter to the Board.  Thereafter, the Board remanded the claim for additional development in September 2013.  

In the April 2014 rating decision, the RO granted entitlement to service connection for posttraumatic arthritis of the right and left ankles.  The Veteran was assigned separate initial disability ratings of 10 percent for his right and left ankle disabilities.  He filed a notice of disagreement (NOD) with the disability ratings assigned in June 2014, and perfected his appeal of these claims in November 2014.  In the July 2015 decision, the Board granted entitlement to service connection for DJD of the right knee and denied the claims seeking higher initial ratings in excess of 10 percent for posttraumatic arthritis of the right and left ankles.  The Board also determined that the claim for a TDIU had been raised by the record, and remanded this claim for additional development.  

In the December 2015 rating decision, the RO effectuated the grant of the Veteran's claim seeking service connection for DJD of the right knee, and evaluated it as 10 percent disabling, effective November 19, 2007.  The Veteran filed an NOD with respect to the 10 percent rating assigned for this disability in February 2016, and perfected his appeal of this claim in March 2016.  

The Veteran also appealed to the Court the portion of the July 2015 Board decision that denied his claims seeking higher initial ratings in excess of 10 percent for his service-connected ankle disabilities.  In June 2016, the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the portion of the July 2015 Board decision which denied ratings in excess of 10 percent for arthritis of the right and left ankles, and remanded that matter to the Board for development consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected DJD of the right knee, as well as his service-connected traumatic arthritis of the right and left ankles are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record.  

The Veteran was provided VA examinations in connection with his service-connected right knee disability in May 2008, November 2013, and December 2015.  He has also been provided VA examinations in connection to his service-connected posttraumatic arthritis of the right and left ankles in May 2008, November 2013 and January 2016.  The more recent VA examinations are fairly recent and contemporaneous in time.  Nonetheless, subsequent to the more recent VA examinations, the Court, in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports each include one set of range of motion findings and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded new VA examinations before a decision can be rendered on his claims.

With regard to the Veteran's claim for a TDIU, the Board notes that in a July 2013 letter, the VA orthopedic surgeon, P.S., M.D., reviewed the Veteran's claims file to include his various diagnostic test results throughout the years, and found that the Veteran's arthritic changes on plain radiographs are "definitively chronic in origin" and "[t]hey are the likely result of heavy use/activity and could be the result of post-traumatic arthritis."  Dr. S. went on to relate the Veteran's right knee and bilateral ankle disability to his military service, and described the arthritic changes in the Veteran's ankles as moderate to severe in nature, explaining that arthritic changes such as those reflected by the Veteran's x-ray findings can cause pain, stiffness and loss of motion during ambulatory activities.  When asked as to the likelihood that the Veteran's disabilities preclude substantially gainful employment, Dr. S. indicated that arthritis can make gainful employment difficult and a challenge, and noted that this was an entirely subjective assessment that depended on 1) the Veteran's ability to work through his pain and symptoms; and 2) the type of work that he is asked to perform.  

At the November 2013 VA examination, when asked whether the Veteran's bilateral ankle and right knee condition impacts his ability to work, the examiner marked yes, and noted that these disabilities limit the Veteran's ability to stand to about three hours a day.  At the December 2015 VA examination in connection to his right knee condition, when asked whether this disability impacts the Veteran's ability to perform any type of occupational task, the examiner marked yes and noted that the Veteran has to pace himself with standing, driving, and kneeling, and he has to minimize climbing and squatting activities.  

At the January 2016 VA examination in connection to his right and left ankle disabilities, after conducting a physical evaluation of the Veteran, the examiner found that the Veteran's bilateral ankle disability did not impact his ability to perform any type of occupational task.  In reaching this determination, the examiner provided a summary of the examination findings, describing the Veteran's gait as even, his posture as erect, his stance as normal, and his balance as steady and without the use of ambulatory aids or braces.  The examiner noted that the Veteran sat with ease during the interview, with few positional changes for comfort.  It was also noted that the Veteran crossed his legs at the knees and had good eye contact.  The examiner wrote that the "[i]ndication of gait [was] immediate, [with] no hesitancy" and his step length and height were normal for height and age.  The examiner also noted that the Veteran's sensation to light touch was equal bilaterally; that his heel, toe, and tandem walk demonstrated good coordination; and that he displayed good distal pulses with no edema.  It was also noted that the Veteran was able to stand on one leg and he could perform shallow knee and ankle bends without any complaints of pain.  In addition, the examiner noted that the Veteran could sit and stand for short periods of time, that he could walk one-half a mile, bend and lift light loads, and that he could kneel, drive a motor vehicle around, and operate office machinery or other similar equipment such as coffee machines.  According to the examiner, the Veteran was able to communicate clearly, and he was able to follow instructions and interact with co-workers or customers - an activity he likely performs at the coffee shop he owns and works at.  Based on these findings, the examiner found that the Veteran was able to perform sedentary and non-sedentary tasks if he wished to do so.  

In a May 2016 report, the Veteran's rehabilitation counselor and psychologist, E.T., Ph.D., reviewed the Veteran's medical and military history, and acknowledged that the Veteran was currently service connected for DJD of the right knee, as well as post-traumatic arthritis of the right and left ankles.  After conducting a telephonic interview of the Veteran, and reviewing his claims file, to include his service and post-service treatment records, Dr. T. opined that the Veteran should be awarded a TDIU as of June 2013.  In reaching this conclusion, Dr. T. relied on a July 2013 medical opinion issued by Dr. S. who related the Veteran's right knee and bilateral ankle disabilities to his military service, and further wrote that the arthritic changes in the Veteran's ankles affected his activities of daily living as well as his work-related activities.  Upon evaluating and interviewing the Veteran, Dr. T. noted that the Veteran left high school in the eleventh grade and never obtained his diploma or General Education Development (GED).  Dr. T. reviewed the Veteran's occupational history, and noted that in the last eighteen years, the only work the Veteran had performed had been that of running a coffee shop with his wife.  According to Dr. T., the Veteran had worked there on a full-time basis for eighteen years until 2013, and although he currently works approximately three hours a day to help his wife, he has not had any substantial, gainful earnings since 2013.  Dr. T. wrote that in order to perform this job, the Veteran would have to stand and/or walk at least six out of eight hours a day for any type of full-time employment.  In their conversation, Dr. T. noted that the Veteran reported to have very poor sleep due to pain in his ankles and knee, and on a scale of one to ten (with one being the least level of pain, and ten being the highest) the Veteran rated his pain level somewhere between a five to six with no activity at all.  According to the Veteran, when he is more active, his pain level increases to a moderately severe level and the only medication he takes for this is ibuprofen.  The Veteran also stated that he is only able to stand for about ten to fifteen minutes at a time, he can walk about 1,500 feet, and he can sit for one to two hours a day.  According to Dr. T., based on her opinion, the Veteran would not be able to maintain full-time employment with these limitations, based both by his own description as well as the descriptions provided by physicians involved in his evaluations.  

The current combined evaluation for the Veteran's service-connected disabilities is 30 percent.  See 38 C.F.R. § 4.25 (2015).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  In light of the fact that the Veteran's TDIU claim is necessarily dependent upon a determination of his claims seeking higher ratings for her service-connected disabilities, the Board finds that consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claims seeking higher ratings for his right knee and right and left ankle disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Also, as this claim is being remanded for additional development, the AOJ should also attempt to retrieve any outstanding medical records from any VA facility pertaining to treatment provided for the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from any VA facility since December 2015.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected DJD of the right knee.  The examiner must review the claims file in conjunction with the examination.  
The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's right knee disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The Veteran should then be scheduled for an appropriate VA examination to determine the current severity of his service-connected right and left ankle disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  .  

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected right and left ankle disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of dorsiflexion, plantar flexion, eversion and inversion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of dorsiflexion, plantar flexion, eversion, and/or inversion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's left and right ankle disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time for response before the case is returned to the Board.  If the Veteran does not meet the percentage requirements for schedular TDIU and the evidence establishes that the Veteran is unemployable by reason of service-connected disabilities, the AOJ must refer the case to the Director, Compensation Service for extraschedular TDIU consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




